              Case 4:19-cv-08148-HSG Document 22 Filed 03/24/20 Page 1 of 5




     Marc J. Randazza (CA SBN 269535)
 1   Alex J. Shepard (CA SBN 29058)
     Jay M. Wolman (pro hac vice forthcoming)
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109
 3   Las Vegas, NV 89117
     Telephone: 702-420-2001
 4
     Fax: 305-437-7662
 5   ecf@randazza.com
     Attorney for Plaintiffs
 6   T. Greg Doucette & Law Offices of
     T. Greg Doucette, PLLC
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11
     THOMAS GREGORY DOUCETTE, et. al.,
12                                                     Case №.: 4:19-cv-08148-HSG
                    Plaintiffs,
13
                                                       JOINT CASE MANAGEMENT
14          vs.
                                                       STATEMENT AND [PROPOSED]
                                                       ORDER
15   RONALD KEVIN STONE, et. al.,
16
                                                       Date:          March 31, 2020
17                  Defendants.                        Time:          2:00 pm.
18                                                     Courtroom:     2
                                                       Judge:         Hon. Haywood S. Gilliam, Jr.
19
20
21
            Plaintiffs T. Greg Doucette (“Mr. Doucette”) and the Law Offices of T. Greg Doucette,
22
     PLLC (“TGDLaw”) (collectively, “Plaintiffs”), and Defendants Ronald Kevin Stone and the North
23
     Carolina Division Sons of Confederate Veterans, Inc. (collectively, “Defendants”) submit this
24
     JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing
25
     Order for All Judges of the Northern District of California and Civil Local rule 16-9.
26
27
28                                                   -1-
                             Joint Case Management Statement & [Proposed] Order
                                         Case No. 4:19-cv-08148-HSG
              Case 4:19-cv-08148-HSG Document 22 Filed 03/24/20 Page 2 of 5




 1   1.0    Jurisdiction & Service

 2          This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. ¶¶ 1331

 3   and 1338, as this case arises under the U.S. Copyright Act. Plaintiffs contend this Court has

 4   personal jurisdiction over Defendants through specific personal jurisdiction and consent;

 5   Defendants deny such jurisdiction. Defendant North Carolina Division Sons of Confederate

 6   Veterans, Inc. was served on January 6, 2020; Defendant Ronald Kevin Stone was served on

 7   January 7, 2020.

 8   2.0    Facts

 9          Plaintiffs allege Defendants sent a bad-faith takedown request under the Digital

10   Millennium Copyright Act (“DMCA), 17 U.S.C. ¶ 512. The takedown request was targeted at a

11   letter published by Defendants to members of the NCSCV, which was then sent to Plaintiffs and

12   posted by Plaintiffs on their Twitter account and hosted on the online file hosting service Dropbox.

13   3.0    Legal Issues

14          Plaintiffs contend Defendants sent their takedown request in bad faith because they did not

15   consider whether Plaintiffs’ use of the work in question was a fair use, thereby violating 17 U.S.C.

16   ¶ 512(f). Defendants contend that this Court lacks personal jurisdiction over Plaintiffs’ claims and

17   that the matter should otherwise be transferred under the doctrine of forum non conviens.

18   4.0    Motions

19          Defendants filed a Motion to Dismiss for Lack of Personal Jurisdiction on February 14,

20   2020 (Doc No. 9), which is currently pending.

21          The parties are finalizing settlement discussions and plan to settle all claims prior to the

22   hearing on the pending motion to dismiss.

23   5.0    Amendment of Pleadings

24          The parties plan to settle all claims in this suit, which will obviate the need for amendment

25   of pleadings.

26
27
28                                                   -2-
                             Joint Case Management Statement & [Proposed] Order
                                         Case No. 4:19-cv-08148-HSG
               Case 4:19-cv-08148-HSG Document 22 Filed 03/24/20 Page 3 of 5




 1   6.0     Evidence Preservation

 2           The parties plan to settle all claims in this suit, which will obviate the need for making any

 3   agreements regarding evidence preservation.

 4   7.0     Disclosures

 5           The parties plan to settle all claims in this suit, which will obviate the need for making

 6   initial disclosures.

 7   8.0     Discovery

 8           The parties plan to settle all claims in this suit, which will obviate the need for taking

 9   discovery.

10   9.0     Class Actions

11           This is not a class action case.

12   10.0    Related Cases

13           There are no related cases.

14   11.0    Relief

15           The parties plan to settle all claims in this suit, which will obviate the need for requesting

16   any particular damages from this Court.

17   12.0    Settlement and ADR

18           The parties plan to settle all claims in this suit, which will obviate the need for engaging in

19   any ADR programs.

20   13.0    Consent to Magistrate Judge For All Purposes

21           Defendants have not consented to having this case assigned to a magistrate judge for all

22   purposes.

23   14.0    Other References

24           The parties plan to settle all claims in this suit, and so this suit does not need to be referred

25   to binding arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.

26   15.0    Narrowing of Issues

27           The parties plan to settle all claims in this suit, which will obviate the need to narrow issues.

28                                                    -3-
                              Joint Case Management Statement & [Proposed] Order
                                          Case No. 4:19-cv-08148-HSG
               Case 4:19-cv-08148-HSG Document 22 Filed 03/24/20 Page 4 of 5




 1   16.0   Expedited Trial Procedure

 2          The parties plan to settle all claims in this suit, and so this case need not be handled under

 3   the Expedited Trial Procedure of General Order 64.

 4   17.0   Scheduling

 5          The parties plan to settle all claims in this suit, which will obviate the need for setting any

 6   discovery or briefing schedules.

 7   18.0   Trial

 8          The parties plan to settle all claims in this suit, which will obviate the need for trial.

 9   19.0   Disclosure of Non-party Interested Entities or Persons

10          Plaintiffs have filed their Certificates of Interested Entities or Persons (Doc. No. 3).

11          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

12   named parties, there is no such person to report.

13   20.0   Professional Conduct

14          Counsel of record for Plaintiffs and Defendants have reviewed the Guidelines for

15   Professional Conduct for the Northern District of California.

16   21.0   Other

17          There are no other matters at this time that may facilitate the just, speedy and inexpensive

18   disposition of this matter.

19   Dated: March 24, 2020.                 Respectfully submitted,
20
                                            RANDAZZA LEGAL GROUP, PLLC
21                                          /s/ Marc J. Randazza
                                            Marc J. Randazza (CA SBN 269535)
22                                          Alex Shepard (CA SBN 295058)
                                            Jay M. Wolman (pro hac vice forthcoming)
23                                          2764 Lake Sahara Drive, Suite 109
                                            Las Vegas, NV 89117
24
                                            Attorneys for Plaintiffs
25                                          T. Greg Doucette & Law Offices of
                                            T. Greg Doucette, PLLC
26
27
28                                                   -4-
                             Joint Case Management Statement & [Proposed] Order
                                         Case No. 4:19-cv-08148-HSG
               Case 4:19-cv-08148-HSG Document 22 Filed 03/24/20 Page 5 of 5




     Dated: March 24, 2020.                Respectfully submitted,
 1
 2                                         GOLDBERG SEGALLA LLP
                                           /s/ David Y. Choi
 3                                         David Y. Choi (SBN # 263917)
                                           dchoi@goldbergsegalla.com
 4                                         Lisa M. Conn
                                           777 S. Figueroa Street, Suite 2000
 5                                         Los Angeles, CA 90017
 6                                         (213) 415-7200 (Phone)
                                           (213) 415-7299 (Fax)
 7                                         Richard Charnley (SBN # 70430)
 8                                         rlc@charnleyrian.com
                                           Nicole Uhlmann (SBN # 200783)
 9                                         nwu@charnleyrian.com
                                           12121 Wilshire Boulevard, Suite 600
10                                         Los Angeles, CA 90025-1188
                                           (310) 321-4300 (Phone)
11                                         (310) 893-0273 (Fax)
12                                         Attorneys for Defendants
                                           Ronald Kevin Stone and
13                                         North Carolina Division Sons of Confederate Veterans, Inc.
14
15
                                    CASE MANAGEMENT ORDER
16
              The above JOINT CASE MANAGEMENT STATEMENT & ORDER is approved as the
17
     Case Management Order for this case and all parties shall comply with its provisions. [In addition,
18
     the Court makes the further order stated below:]
19
20
     IT IS SO ORDERED.
21
22   Dated:                                .

23                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28                                                  -5-
                            Joint Case Management Statement & [Proposed] Order
                                        Case No. 4:19-cv-08148-HSG
